F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                             JUN 13 2001
                                   TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                Clerk

 TONY MALDONADO, SR.,

                Petitioner-Appellant,                     No. 00-6222
           v.                                             (W.D. Okla.)
 TWYLA SNIDER, OKLAHOMA                             (D.C. No. 99-CV-449-C)
 DEPARTMENT OF CORRECTIONS,
 and STATE OF OKLAHOMA,

                Respondents-Appellees.


                             ORDER AND JUDGMENT           *




Before HENRY , BRISCOE , and MURPHY , Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is,

therefore, ordered submitted without oral argument.




       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Tony Maldonado, Sr., a state prisoner proceeding pro se, was convicted of

two counts of distributing cocaine within one thousand feet of a public school

after former conviction of two or more felonies, a violation of Oklahoma state

law. He was sentenced to seventy-five years’ imprisonment on each count, with

each sentence to be served consecutively. The sentences were later modified on

direct appeal.

      After having exhausted his state remedies, Mr. Maldonado filed a petition

for a writ of habeas corpus in federal court pursuant to 28 U.S.C. § 2254.

(Because Mr. Maldonado filed his petition on April 5, 1999, the Antiterrorism and

Effective Death Penalty Act (“AEDPA”) governs.) In the petition, he raised

various arguments, ranging from the giving of improper jury instructions to the

rendering of ineffective assistance of counsel. The district court, adopting the

report and recommendation of the magistrate judge, denied the petition.

Subsequently, Mr. Maldonado sought a certificate of appealability (“COA”) from

the district court. The district court did not act on the matter, but we deem the

COA to have been denied pursuant to this court’s Emergency General Order of

October 1, 1996.   See 10th Cir. Emergency Gen. Order (issued October 1, 1996);

see also Lopez v. Lytle , Nos. 99-2331, 99-2367, 2000 WL 1114098, at *1 (10th

Cir. Aug. 7, 2000) (unpublished opinion) (discussing emergency general order).

Mr. Maldonado now asks that this court grant his application for a COA, arguing


                                         -2-
that (1) the trial court erred in instructing the jury on the range of punishment for

the charged offenses, (2) the trial court erred in failing to provide a jury

instruction on entrapment, (3) defense counsel rendered ineffective assistance by

failing to request a competency examination, and (4) the trial court erred by

failing to make an appropriate inquiry into his competency.

      As a preliminary matter, the respondent asserts that this court lacks

jurisdiction over this case because Mr. Maldonado never filed a timely notice of

appeal after the district court denied his petition on June 30, 2000. In support of

this contention, the respondent takes note of the following facts. Pursuant to 28

U.S.C. § 636(b)(1)(B), the district court referred Mr. Maldonado’s petition to a

magistrate judge. On May 31, 2000, the magistrate judge issued his report and

recommendation, which concluded that the petition should be denied.       See Rec.

doc. 13, at 1 (report and recommendation, filed May 31, 2000) [hereinafter R&R].

Under the local rules, objections to the report and recommendation were due by

June 15, 2000. Mr. Maldonado, however, did not submit any objections. Instead,

on June 29, 2000, he filed a notice of appeal with this court – a premature notice

given that no final judgment on the petition had been issued by the district court.

The next day, i.e., June 30, 2000, the district court did enter a final judgment,

adopting the magistrate judge’s report and recommendation and denying the

petition. Under Federal Rule of Appellate Procedure 4, a notice of appeal with


                                          -3-
respect to the final judgment had to be filed thirty days later, i.e., by July 31,

2000, to be timely.   See Fed. R. App. P. 4(a)(1)(A) (noting that the notice of

appeal “must be filed . . . within 30 days”). Mr. Maldonado did not file a notice

of appeal by that date.

       So far as the record indicates, the respondent is correct in noting that Mr.

Maldonado never filed a formal notice of appeal on or before July 31, 2000.

However, we note that, on July 28, 2000, Mr. Maldonado did file a brief with this

court entitled “Brief of Appellant” and that, in this brief, Mr. Maldonado raised

the four issues described above as a basis for granting him habeas relief. Given

Supreme Court precedent, not to mention our liberal construction of pro se

pleadings, see Haines v. Kerner , 404 U.S. 519, 520-21 (1972) (per curiam), we

conclude that the “Brief of Appellant” served as the functional equivalent of a

timely notice of appeal.   See Smith v. Barry , 502 U.S. 244, 248-49 (1992) (“If a

document filed within the time specified by [Federal Rule of Appellate

Procedure] 4 gives the notice required by Rule 3, it is effective as a notice of

appeal.”). Consequently, we reject the respondent’s jurisdictional argument.

       In the end, however, we must deny Mr. Maldonado’s application for a COA

and dismiss the appeal because Mr. Maldonado failed to raise any objections to

the magistrate judge’s report and recommendation, as he was required, by June




                                           -4-
15, 2000.   1
                It is well established that “[f]ailure of a [party] to object to a

magistrate judge’s recommendations results in a waiver of appellate review.”

Fottler v. United States , 73 F.3d 1064, 1065 (10th Cir. 1996). Mr. Maldonado’s

pro se status does not protect him from application of this rule because he was

“properly informed of the consequences of his failure to object.”          Id. ; see also

R&R at 15 (“The Petitioner is further advised that failure to make timely

objection to this Report and Recommendation waives right to appellate review of

both factual and legal issues contained herein.”). Though an exception to the rule

may be made “where the interests of justice so require,”         Fottler , 73 F.3d at 1065,

our review of the record leads us to conclude that the interests of justice do not

require us to make an exception in this case. Mr. Maldonado does not claim any

circumstance for which the interests of justice might dictate a review of the

waived issues. Indeed, he fails to provide any explanation whatsoever for his

failure to object to the report and recommendation.




      1
        Even if we were to construe Mr. Maldonado’s premature notice of appeal
as objections to the report and recommendation, these objections were still
untimely because they were not filed by June 15, 2000.

                                               -5-
      Accordingly, we DENY the application for a COA and DISMISS the

appeal. We GRANT, however, Mr. Maldonado’s motion to proceed in forma

pauperis.

                                          Entered for the Court,



                                          Robert H. Henry
                                          Circuit Judge




                                    -6-